t c memo united_states tax_court george a lovenguth petitioner v commissioner of internal revenue respondent docket no filed date charles a simmons and david bunning for petitioner robert w mopsick for respondent memorandum opinion holmes judge george lovenguth is a u s marine and a combat veteran of the vietnam war he left the service with an honorable discharge and a crippling case of posttraumatic stress disorder this disability has led him to endure long periods of homelessness punctuated by stays at department of veterans affairs va mental health facilities it has also brought him tax trouble--important notices from both the irs and this court have failed to reach him and the accrual of interest led a small tax debt to grow into a large one in an effort to win abatement of that interest he filed a petition in this court representing himself he agreed to stipulations that would amount to conceding his case pro bono counsel have now entered an appearance on his behalf and they have moved to relieve him of this stipulation and have the case proceed to a reasonable settlement or trial on the merits background lovenguth enlisted in the u s marine corps in date when he was only he fought as a helicopter gunner in vietnam receiving a combat action ribbon and air medal in however he was discharged after developing severe psychological problems since diagnosed as posttraumatic stress disorder ptsd a return to civilian life did not cure him though he seems to have earned some income in and by his illness overwhelmed him and he became homeless for several months before being involuntarily hospitalized it was during his hospitalization that he was diagnosed as having ptsd which led the va to classify him as a 100-percent service- the irs has long since destroyed its records on lovenguth for those years leaving behind only the notices of deficiency that it sent him and the record of the assessments that they led to connected disabled veteran this triggered a large lump-sum payment much of which lovenguth set_aside for his son’s future education followed by periodic disability checks he remained hospitalized off and on until early during this time the commissioner sent him two notices of deficiency the first sent in date asserted a deficiency of a little over dollar_figure for the second sent in date asserted a deficiency of about dollar_figure for lovenguth apparently never received the notice_of_deficiency for and so he never filed a petition he did manage to file a timely petition for the year although a notice for lovenguth’s court date was sent lovenguth claims that he never received it given that he was involuntarily committed when it was sent this is at least plausible our own records show that we dismissed his case when he failed to appear after it was called from the calendar though the merits of the notices of deficiency for both the and tax years were never adjudicated the commissioner assessed both deficiencies under the default rules in the code after making these assessments the commissioner sent several notices to lovenguth’s last_known_address to try to collect his last_known_address though was the home that he had shared with his former wife many years before their relationship had not improved with his mental illness and homelessness--even if she had cared to forward his mail it is likely that she was in touch with him only very rarely lovenguth plausibly claims not to have received any further communications from the commissioner until date when the commissioner sent him a letter reminding him of the balance due and telling him that collection might entail seizing his wages and property though the commissioner seems never to have sent him a collection_due_process_notice lovenguth reacted by selling the bonds he had bought with his lump-sum disability payment and sending almost dollar_figure interest having compounded for over a decade to the irs to pay his entire tax liability-- simply to stop the bleeding as he put it he then filed a claim_for_refund and request for abatement of interest--the interest having become the overwhelming majority of the amount he paid the commissioner denied them lovenguth then timely filed a request for review of that determination in this court pursuant to sec_6404 lovenguth who was acting pro_se was apparently unclear about his relationship with commissioner’s counsel a comment made during a conference call led him to believe that the irs counsel was there to help rather than represent the unless otherwise noted all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure commissioner he was also led to believe that he had to sign the stipulation of facts immediately or he would not be able to do so later it was only when commissioner’s counsel informed lovenguth in a later telephone conversation that he would eat him up in court that lovenguth realized he was mistaken much of the resulting stipulation of facts is in the form that our court sees in nearly every case--a list describing attached documents noting that the truth of assertions in stipulated exhibits is not necessarily agreed to and may be rebutted or corroborated by additional evidence such stipulations of routine evidence are essential to orderly procedure in a high-volume court like ours but these stipulations also include a number of paragraphs aimed at stating what lovenguth’s testimony would be--not its truthfulness simply what it would be even lovenguth’s documents that were attached to the stipulation were included not for the truth of any statements they contained but as indicating that those statements were made in the documents themselves a motion to submit the case as fully stipulated under rule was filed at the same time as the stipulation of facts however the stipulations do little to prove lovenguth’s case-- they actually prohibit lovenguth from pointing to any useful evidence--and if the order granting the rule motion were not vacated it would force the court to decide the case solely on this paltry record noting the extreme disparity in legal skill sec_3 and its probable effect on the ability of the judicial process to reach a just result pro bono counsel stepped in to represent lovenguth those counsel completed their review of the spotty record and have now moved to vacate or modify the stipulations so that the case can be decided on its merits as reformulated by counsel lovenguth bases his claim for interest abatement on three arguments the first is that he was incompetent to attend to his daily living activities let alone litigation in this court when his original deficiency case was dismissed for lack of prosecution the second is that the commissioner failed to make the necessary efforts to contact him which resulted in a large portion of the interest lovenguth was forced to pay his third claim which is an extension of the second is that because his va benefits were paid out of treasury funds and the irs is part of the treasury the commissioner should have been able to locate him lovenguth believes that had the commissioner contacted him in a timely manner he would have been able to satisfy both his tax_liability and the then much smaller interest liability out of his lump-sum va payment here for instance is lovenguth’s entire brief on the merits which he wrote in longhand i request my abatement of be approved the dept treasury have been sending me my compensation payment for percent service-connection since irs clearly knew my addresses there are also other possible issues in this case that are untouched by the stipulations in their present condition should the commissioner’s communications with lovenguth after the enactment of the irs restructuring and reform act of publaw_105_206 112_stat_685 have triggered a collection_due_process_notice and hearing is sec_6511 h --suspending the running of the statute_of_limitations when an individual is unable to manage his financial affairs if even a part of a tax_liability remains unpaid--relevant to this case and is sec_6334 implicated if lovenguth in fact paid these taxes from assets traceable to disability payments we list these not as issues about which we’ve formed any conclusions but as issues noticeable to a trained eye that went unnoticed by a petitioner suffering from severe disability yet trying to represent himself unless the court sets aside the stipulations and vacates its order submitting the case for decision under rule lovenguth will not be able to present the facts and make the arguments that could prove his case discussion the stipulation process is the bedrock of tax_court_practice 61_tc_691 because we are a high-volume court we use the stipulation process to encourage settlement and streamline trials by requiring parties to stipulate to the fullest extent to which complete or qualified_agreement can or fairly should be reached all matters not privileged which are relevant to the pending case rule a put another way the stipulation process requires the voluntary exchange of necessary facts documents and other data between the parties branerton t c pincite the process works because the parties are bound by the stipulations rule e and this means that we will not permit a party to a stipulation to qualify change or contradict a stipulation unless justice requires id with justice as our standard we do have broad discretion to determine when it is appropriate to set_aside a stipulation 994_f2d_1542 11th cir affg tcmemo_1991_636 115_tc_135 n however our discretion is tempered by the importance of making stipulations stick--we enforce stipulations unless not just injustice but manifest injustice would result see 992_f2d_1132 11th cir affg 94_tc_126 the commissioner cites 26_tc_171 bakare v commissioner tcmemo_1994_72 and similar cases as additional constraints on our discretion in saigh t c pincite we restated the general_rule that a stipulation is in all essential characteristics a mutual contract by which each party grants to the other a concession of some rights as a consideration for those secured and the settlement stipulation is entitled to all of the sanctity of any other contract we do regard settlement stipulations as contracts requiring proof of mutual mistake coercion duress or some other contractual defenses before we would choose not to enforce them see eg 893_f2d_69 4th cir unilateral mistake affg tcmemo_1989_2 saigh t c pincite reliance on false representation of the other party but in this case lovenguth has asked us to set_aside only a stipulation of fact drafted in preparation for trial and as we noted in 90_tc_315 more stringent standards should be applied to motions to vacate a settlement agreement than to pretrial stipulations of fact we do allow relief from both types under general principles of contract law see mathia v commissioner tcmemo_2007_4 markin v commissioner tcmemo_1989_665 but the plain language of our rule governing pretrial stipulations-- allowing relief from stipulations if justice requires--allows us to consider factors that might not be sufficient to upset a contract the most common situation is where the stipulation is contrary to facts brought out at trial see blohm f 2d pincite 66_tc_312 it is true that there has been no trial here but such cases are still relevant for showing that something less than a contractual defense is a permissible ground for letting one party to a pretrial stipulation out of his agreement courts have identified numerous factors and their importance is almost always dependent on the particular context one such factor is whether both sides were represented by counsel when agreeing to the stipulation see eg 287_f2d_261 5th cir jenkins v commissioner tcmemo_1988_326 this makes sense--the participation of attorneys in drafting stipulations is more likely to result in a fair and balanced presentation of the facts even as their participation in creating a trial record presumably makes it more likely that relevant and material evidence will be admitted another factor is whether the party opposing a motion for relief from stipulations can point to evidence that has been lost or to arguments that might have been made but no longer can be courts are thus especially unlikely to grant relief from stipulations when the request is made for the first time in a posttrial brief see la land exploration co v commissioner 90_tc_630 or on appeal see 439_f2d_291 8th cir and even apart from whether a party was represented during the drafting of stipulations and whether prejudice would result from granting relief is the question of whether the stipulations were entered into after careful negotiations or through inadvertence or honest lack of ability courts are unlikely to grant relief from stipulations arrived at through bargaining and considerable negotiation associated beverages f 2d pincite or stipulations which were negotiated extensively markin tcmemo_1989_665 but when a party has stipulated inadvertently and honestly courts may justifiably grant him relief see eg 620_f2d_753 10th cir jenkins tcmemo_1988_326 this case--at least before counsel stepped in to help lovenguth--falls more on the side of jenkins and montgomery lovenguth was not represented when the stipulations were being drafted the stipulations themselves were not so much negotiated as given to him to sign and all this happened well before posttrial briefing or appeal the commissioner argues that lovenguth should have to show that a failure to modify the stipulations would prejudice him see 85_tc_359 the commissioner reasons that deciding the case with the current stipulations would not prejudice lovenguth because he has offered no new evidence that would change the result of the case and all of the pertinent facts are included in the current stipulation these arguments fail to persuade us consider the argument that lovenguth will not be prejudiced because a ll of the pertinent facts which the petitioner wishes to include at trial are already stated within the stipulation of facts as it is presently constituted this argument might be persuasive if the stipulations were the product of real negotiation but as far as we can tell the commissioner’s counsel wrote the stipulations himself and included lovenguth’s arguments by guessing what he would testify to at trial having the opposing party decide what factors are pertinent is not the voluntary exchange we had in mind in branerton this is especially true given that lovenguth’s new counsel has identified new issues that were omitted from the stipulation we think though that the decisive factor here is that lovenguth did not understand the stipulation process itself we do agree that he understood that he faced a deadline to enter the stipulation of facts--commissioner’s counsel called him more than a dozen times in two weeks to remind him but lovenguth learned only two days before the deadline that the person calling him was not his friend but someone who was going to eat him up in court lovenguth responded to this pressure and his fears by signing the stipulation that he thought the commissioner’s counsel was assisting him with we also acknowledge that on a human level commissioner’s counsel was faced with a pro_se litigant who was confrontational and belligerent --reasonably leading him to think that writing the stipulations himself was doing better by lovenguth than moving for a dismissal of the case for failing to properly prosecute see generally 87_tc_794 discussing effects of case dismissal but we must also look at the process from lovenguth’s perspective and in doing so we must remember that lovenguth has no legal training and is suffering from a weakened mental and physical condition this case is not the first time lovenguth tried to challenge the irs in our court some of his attempts were unsuccessful because he missed deadlines and when he learned that his untimeliness was partly responsible for his tax_liability tripling he was understandably fearful the commissioner nevertheless argues that lovenguth always knew that the irs was his adversary and never believed that he was being assisted we agree that lovenguth did know the irs was his adversary in that it was trying to collect a debt from him but lovenguth also knew that the irs offered help because he had actually been referred to the irs’s taxpayer_advocate_service at one time and so we find it reasonable that lovenguth believed that the commissioner’s counsel was assisting him and not just playing the role of his adversary the commissioner finally argues that lovenguth has capacity to enter into the stipulation because he is cognizant enough to request an abatement of interest the commissioner argues that if lovenguth has been competent enough to handle his own affairs since leaving the va hospital in then he is competent enough to enter into a stipulation of facts see bakare tcmemo_1994_72 to suggest that lovenguth understood the consequences of signing the stipulation of fact just because he is no longer institutionalized would be too high a hurdle the rule tells us to look not at whether a petitioner has the bare competence sufficient to avoid involuntary commitment but to the justice of the particular situation we do wish to stress that we do not believe that irs counsel is in any way guilty of misconduct--in an adversarial system counsel is expected to zealously represent his client it is just that in the peculiar circumstances of this case--with a mentally disabled and sometimes voluble taxpayer representing himself--it is very easy to create a situation of deep misunderstanding between the parties in this case we conclude that justice requires us to set_aside the stipulation of facts and vacate the order submitting the case for decision on that stipulation an appropriate order will be issued granting petitioner’s motion
